﻿

I should like first to express our most sincere congratulations to you, Sir, upon your well-deserved election as President of the General Assembly at this session. We are certain that your wisdom and experience will enable this momentous gathering to follow a path that will lead to success at a time when very promising prospects of international understanding are emerging and when all the countries represented at this forum of universal harmony will be focusing on examining and discussing the many practical and tragic problems now facing mankind.
I join in the appreciation expressed to Mr. Dante Caputo for the excellent manner in which he performed his task as President of the General Assembly at its forty-third session. This is a fitting occasion to emphasize here, at the Headquarters of the United Nations, our appreciation and admiration for the tireless and successful efforts made by the United Nations to contribute to peace, harmony, reason and development throughout the world. The efforts of the United Nations are bearing fruit at last. With the assistance of the overwhelming majority of the Member States and with the progressive development of the machinery of the United Nations, we see how it is having a beneficial impact upon mankind, increasingly anxious to live in harmony and co-operation. We note with particular appreciation the outstanding role played by the Secretary-General, Mr. Javier Perez de Cuellar, whose career and achievements are a special source of pride since he is an outstanding Latin American figure.
We have come, for the first time, to the rostrum of the United Nations filled with emotion and a sense of confidence in order to tell the world the truth about our country, the truth of a people which has suffered and is continuing to suffer from the devastating tragedy of an armed conflict that has gone on for 10 years now. During that time, in striking contrast, our people have managed to build democratic institutions which are unquestionable today, even to the most sceptical or most stubborn opponents.
Those who wished to lead the international community to believe that our Government would represent a historic set-back for El Salvador, today, four months after we came to office, have to compare their distorted intentions or mistaken analyses with our attitude and our actions. In due course we shall refer to that attitude and those actions, but first we wish to re-emphasize, before the universal conscience, our philosophy and our vision of the present and of the future. No one who is even slightly familiar with the situation in our country can be unaware that the main challenge facing all Salvadorans today without exception is the final achievement of peace. We, elected by an overwhelming majority on 19 March of this year, fully grasped this need for peace and reconciliation for our people, and we took up the historic challenge of promoting peace by peaceful, democratic means.
We inherited a shattered national community, a country oppressed by the violence that had gone on for more than 10 years and an economy in ruins, a ruinous State control and systematic destructive activities of extremist forces, together with a land crying out for the restoration of its spiritual values and creative and productive energies. Our commitment, from the very first day we took office - on 1 June - was to accept the responsibility of rebuilding and rescuing the entire society, leaving no one out and giving special treatment only to the poorest of the poor.
In the face of the breakdown of our national community, we set out to work for the unity of all sectors in society, so that no one felt left out of the national destiny, so that no group, entity or sector might feel it enjoyed pre-eminence beyond the rules of harmonious democratic law.
Prom the very first day of our administration we said that we intended to govern, not to rule, because we consider that the people of El Salvador deserve the utmost respect and total devotion of their Government, given my country's institutional maturity and great historic sacrifices. In this we have the firmest, most responsible and profound conviction: we are exercising power by the authority of the people, obtained in free elections that no one has challenged. Today and every day during our administration we shall put this power to the service of peace, progress and freedom for all Salvadorans. We foster the unity of all sectors of the country - political, social, entrepreneurial and labour - so that, with all due respect for the differences that are fully appropriate in a pluralistic democratic process, nevertheless, we Salvadorans can overcome the breaches resulting from bygone violent confrontation.
Against this violence, which took advantage of the socio-economic shortcomings and the institutional mistakes and omissions of the past in order to disguise their ideological fanaticism, we are pitting political reason, measured co-ordination and patriotic arguments within the framework of democracy. This is a reality experienced every day in El Salvador. It is feasible to achieve power by peaceful, civilized means whereby the Salvador an people, which alone holds the right to sovereignty, is free and enabled to elect to office those who offer sufficient guarantees of honest, responsible work directed to the attainment of justice, legal security and the well-being of all.
Imbued with our sense of the obligation to seek social harmony, to preserve peace and tranquillity and the safety of the human person as a member of society, we extended our hand to the insurgents inviting them to return to a peaceful role in our society where all ideological trends have their place today. Our wish for dialogue and our serious pursuit of peace are there for all the world to see.
Our proposal for permanent, continuing, substantive, committed dialogue was met by an initial negative response by the insurgents. Then, as we outlined our commission for dialogue, they again refused. But, convinced of the need to exhaust all channels to achieve a political solution to this bloody conflict, we were prepared to find the necessary patience to achieve the first approaches. Without any arrogance or useless anger, we waited for a positive response. That finally came with the first meeting for dialogue between the Government and the FMLN 100 days after we took office and after some two years of stalemate in the dialogue.
We are deeply gratified to be able to inform the international community today that on 13, 14 and 15 September the first formal accord between the Government of El Salvador and the EMLN was achieved. It lays down the guidelines for permanent dialogue whereby substantial understanding, making possible the total solution to the conflict in the shortest possible time, will be brought about.
The Mexico agreement is historic and significant because it sets out a framework whereby it is possible, through agreements, for groups that are still using weapons to have recourse, instead, to peaceful means to make their political proposals to the Salvadoran people.
That achievement is not something we view as a personal triumph. We are presenting it to the international community as a first fruit of a new way of governing in El Salvador, free from hegemony, demagoguery or fanatical passions. We would repeat here in the General Assembly what we have repeatedly said to our own people: as far as we are concerned, we have clearly defined principles of freedom and democracy and no Salvador an is our enemy and no one should be persecuted because of the fact that he is our adversary.
We are therefore required to fulfil the law and comply with the law, but we also intend to modernise and develop not only our laws but also the administration of justice at all levels of society. We are quite aware that achieving peace will be no easy undertaking. It will require sustained and vigorous effort. But we are also aware that our people will not be prepared to accept failure which would unduly delay further the attainment of peace. Time will tell, so we will wait and see. Consequently, at our next dialogue, on 16 and 17 October in San Jose, Costa Rica, we shall be making a proposal for the complete cessation of hostilities, to bring an end to the shooting within the spirit and letter of chapter III of the Tela Agreements signed in Honduras by the five Central American Presidents in their efforts to achieve firm and lasting peace in the area.
We are not simply proposing a de-escalation of armed conflict; we think that that would mean merely a gradual reduction in the suffering of the Salvadoran people. That suffering - unjust, prolonged and terrible - must be brought to an end once and for all because there can be no moral or political justification for it. Like all men of good will we feel that fratricidal conflict, nurtured and sustained by ideological fanaticism, is the most irrational and hateful form of human rights violation. We have a clear commitment to respect and foster the human rights of the individual, a goal we reaffirm emphatically here today - and I should like my words to be heard around the world. We invite all political and social forces in our country, irrespective of their ideological hue, to join with us in this transcendental task of restoring full harmony in El Salvador on the basis of reasonable discussion, civilized procedures and a serious commitment to development, without which it will not be possible to achieve stable and lasting peace.
To foster this development, which is so necessary and urgent, our Government has commenced a process of gradual economic adjustment based on the modern concept of liberalizing our economy, making possible the reactivation of productive mechanisms and releasing the creative energy of free enterprise. This wide-ranging programme is coupled with a lasting programme for social development which will help the most needy and vulnerable to take part in the drive for development. We do not wish to be systematic benefactors of the indigent but, rather, to equip them with real opportunities so that their poverty can be gradually eliminated. He know that this is a long-term and complex task. It is tantamount to the thoroughgoing economic take-off of an entire country. But if we do not set about this now as a practical, feasible task we shall never find the momentum to overcome the enormous effects of our crisis. Our economic approach is consistent with the new, liberalizing trends flourishing around the world. We are abreast of the times, and that will enable us better to face the clear needs and legitimate requirements of a society that is yearning for a life of peace, freedom and solidarity.
We cannot aspire to the attainment of such a goal of collective humanism without a substantial effort to restore the spiritual and moral values of our land, shaken to the very roots by the scourge of armed conflagration. We are undertaking deep educational reforms to snake education more effective and enlightening. We ate incorporating at all levels the theoretical and practical lessons of human rights and duties, so that future generations of our land can grow up with feelings and convictions that will enable them to respect each other, to accept healthy criticism, to enjoy a democratic life and to love God and their homeland, and to have a deep sense of the need for universal coexistence.
In that respect, we hope the Assembly will approve the draft international convention on the rights of the child at this session so that the children end adolescents of today and tomorrow can live in a more human world. Today we are witnessing the sad reality of the so-called children of war. That is why we are fully aware, personally, that the work of protecting and fostering children's rights mist be an immediate task if the harmonious world that we wish to see tomorrow is to be brought about. Over the past 10 years the conflict in Central America has been a subject of concern and anxiety for the international community. It was thought that it might give rise to an even greater crisis affecting world peace and security.
However, since the signature of the Guatemala Procedure, the Alajuela Declaration and the Declaration of Costa del Sol, and, most recently, the summit meeting in Tela, the situation has gradually changed. There have been substantial changes in the political climate and new and better possibilities have emerged for the restoration of peace. There is no doubt that world detente has had an impact on Central America since it has been understood that confrontation and war are not solutions to any problem; that, on the contrary, instability and tension generate irreparable loss of life and do not contribute at all to improving the lives of our peoples. As Central Americans we are aware of our historical responsibilities, are taking the active role which we alone can take and are adopting our own decisions to resolve our regional crisis.
The determination to achieve, and the real possibility of achieving, political solutions to our problems has demonstrated the illegitimacy of the use of force and violence. That is why the peace efforts have received constant support from the international community - most recently the Security Council's firm and unanimous support in its resolution 637 (1989) of 23 July this year. Today the way is open for further significant and valuable steps to be taken by the Secretary-General to foster peace and democracy in Central America, consistent with the wishes of our peoples as expressed in the commitments entered into by our Presidents.
We are convinced of the need, feasibility, timeliness and legitimacy of the Esquipulas Procedure. I wish to emphasize here that we shall continue to fulfil the obligations that we entered into there. We want a firm, lasting peace. That is why we have accepted and constantly supported the establishment and dispatch of the United Nations observer group in Central America. It will be an extremely significant element in the verification of compliance with the agreements, 
particularly those with respect to support for and/or provision of territory to armed forces which destabilize legally constituted Governments. We urge the forces outside the region to respect the manifest will of Central Americans. They would thus be contributing to peace and democracy and the creation of an atmosphere compatible with reconstruction to assist our peoples.
We consider the absence of democracy to have been the root cause of social and political conflicts in Central American countries and we also see that regional peace is intimately linked to the procedures of national and democratic reconciliation. For that reason we hope that political developments in Nicaragua will result in honest, untainted and open elections in which the Nicaraguan people will have a real possibility to exercise their inalienable right to choose their Government freely and, with equal freedom, to determine the system of Government most compatible with their national interests. We appeal to the international community to lend all due attention and assistance so that in the forthcoming elections in Nicaragua the desired objective can be attained. Understanding our problems and requirements, and in an act of fellowship which serves to strengthen the peace process in our region, the international community has extended support for the measures for Central American economic co-operation drawn up by the United Nations in co-operation with our Governments. We sincerely appreciate this collaboration inasmuch as progress towards these goals will also signify progress towards the solution of some of the most critical problems affecting the countries of Central America.
At the same time, the Government of El Salvador wishes to place en record its appreciation to all those countries that have expressed their support for the peace process in Central America. Our thanks go to the donor community, which has played an active role in humanitarian and development activities. We thank also the relevant United Nations bodies for their work leading to the Central American Conference on Refugees, and for the special co-operation we have received from the United Nations Development Programme and the Office of the United Nations High Commissioner for Refugees. We re-emphasize the value and significance, for all Central American nations, of co-operation and international assistance for the attainment of peace and development. We urge the international community to strengthen economic, technical and financial co-operation with Central America. Peace and development in our region will represent a further contribution to the attainment and consolidation of world peace and security.
To the Secretary-General, Mr. Javier Perez de Cuellar, goes our special appreciation for the help he has extended to the Central American Presidents working to assist our peoples.
In respect of the international economic situation, we are bound to regret that the economies of the developing countries have failed to make progress towards resolution of the main problems that beset our societies, which are constantly in a state of crisis. The traditional problems in the fields of health, housing, unemployment, inflation, marginality, poverty, and so on, have been compounded by other imbalances, such as the fiscal deficit and external debt, which, taken together, make even more difficult the process of economic recovery and development in general, and jeopardize the fragile stability and achievements in the political field. It is disturbing that, whereas in some parts of the developed world there is economic growth, conditions in the underdeveloped countries, instead of improving, are getting worse, with a widening gap between rich and poor. This confirms the existence of serious shortcomings in international affairs, which must be corrected so that the benefits of development may be distributed equitably. The international community, particularly the industrialized nations, must be aware that if this trend were to continue, the worsening crisis in our countries could, as has occurred in other regions, ultimately give rise to even greater social conflicts, which would ultimately have an impact on the economies of developed nations.
Ours is an overwhelmingly agricultural country that depends to a considerable extent on the production of coffee. We are carrying out an extensive programme to diversify our exports and industry. Nevertheless, coffee continues to be our essential commodity. We therefore wish to make it clear that we feel that renewal of the International Coffee Convention is essential, we have begun a process of economic reconstruction in the midst of continuing conflict. We are deeply concerned, therefore, that there should be recovery in the coffee market, we believe that a just and equitable agreement would be a very promising sign of international harmony and co-operation.
With respect to external debt, which is a terrible sword of Damocles hanging over the fragile structures of Latin American nations, El Salvador energetically calls for a solution that will take into account the development needs of our peoples and will show that creditors and debtors are jointly determined to stress the human factor, rather than cold statistics, thus demonstrating that the modern world is applying a philosophy of human rights, not only in respect of actual cases but also in respect of the great international problems. In the social sphere, the abuse of drugs, AIDS and international crime, and, at another level, the problems of terrorism and of the environment are subjects of concern to us all, as they have an impact on ail nations. However, we welcome the fact, that, finally, their negative impact, and the need for concerted, co-ordinated action by the international community, has been recognized. In view of the scale of these problems, and of their negative impact on the development of our societies, we must give urgent attention to them. We must do our outmost to achieve positive solutions.
With respect to the specific issue of drug trafficking, we have heard here a dramatic appeal by the President of Colombia, His Excellency Mr. Virgilio Barco Vargas, who called for international co-operation. He asked the international community to endorse and support energetically his plan for joint action to eliminate this frightful scourge, which is undermining institutional life in our nations and ravaging our young. We firmly and earnestly support that urgent appeal. Indeed, we are prepared to support any measure, programme or collective step to combat this particularly inhuman and destructive crime. Just as we would reject any expression of terrorism, whatever the argument or pretext employed, we equally oppose drug trafficking, which, as President Barco Vargas rightly said, is a scourge that affects us all.
Despite international detente and the progress that has been made in the resolution of a number of problems, there continue to be trouble spots that represent a threat to world peace and security. In all cases of conflict, we urge the parties involved to seek political understanding, making due use of the machinery for the peaceful settlement of disputes, and resorting to the facilities of the United Nations system, as on previous occasions when the Secretary-General has done vital work leading to the adoption of measures to resolves disputes. In this context, I wish to refer specifically to the case of Korea and to sake it clear that my Government shares the view that it is essential that the Republic of Korea and the Democratic People's Republic of Korea to engage in permanent dialogue and establish the contacts that are necessary to strengthen mutual trust. Thus they could end all forms of hostility and confrontation and, finally, achieve peaceful reunification on the Korean peninsula. Nevertheless, bearing in mind the principle of universality to be found in the United Nations, we consider that the Republic of Korea possesses the essential elements of a State and that it has all the elements qualifying it for membership of the United Nations. That is an aspiration that, indeed, we support.
I have come to this rostrum, from which have been heard the great voices of our times, to convey our humble but steadfast hope for peace and concord in El Salvador as a contribution to the enormous international movement against violence, dogmatism and intolerance. The walls are tumbling - north, south, east and west. We see this as a final freeing of minds around the world - an intense hope for an age in which the force of the spirit will become, once again, the driving force of history. The Government of El Salvador respectfully calls on the international community not to identify us with stereotyped vignettes, but, rather, to judge us by our attitudes and our actions. We want peace, freedom and justice in our long-suffering country, but we will never renounce any of the fundamental freedoms necessary for representative, pluralistic democracy to survive. We are not excluding anybody. We do not seek to pin the blame on anybody for his political ideals, but we call energetically on all to join us in building peace, as a demonstration to our own people, and then to the world, that we are a Government of peace, work and service.
We hope to return here next year with good news of lasting peace in our country. But that does not depend only on us; we seek agreement that will unify the entire society of El Salvador. We, for our part, will do cur utmost to avoid further bloodshed in our land. Every day we remember the words of the Carpenter of Nazareth, the Saviour of the world, who, from the hill above the Sea of Galilee, in the brief sermon that has been left for mankind, said to the multitudes
"Blessed are the peacemakers; for they shall be called the children of God."
 (The Holy Bible, Matthew 5;9)
